Citation Nr: 1134077	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  07-20 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for the residuals of status post right inguinal hernia repair, for the period from August 18, 1997 to October 5, 2010.

2.  Entitlement to a compensable rating for the residuals of status post right inguinal hernia repair, for the period from October 6, 2010.  

3.  Entitlement to an effective date earlier than August 18, 1997, for the grant of service connection for the residuals of status post right inguinal hernia repair.

4.  Entitlement to an effective date earlier than August 18, 1997, for the grant of service connection for right knee chondromalacia patella.

5.  Entitlement to an effective date earlier than August 18, 1997, for the grant of service connection for left knee chondromalacia patella.

6.  Entitlement to an effective date earlier than August 18, 1997, for the grant of service connection for residuals of a right ankle injury.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

(The claim of clear and unmistakable error (CUE) in an August 6, 1973 Board decision that denied service connection for left knee and right ankle disorders will be the subject of a separate appellate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to November 1970, and from August 1974 to December 1974.  He also had service with the U.S. Army Reserve from 1974 until approximately 1980 or 1982; presumably this included periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in May 1999, May 2006, and May 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In a May 2001 decision, the Board reopened the Veteran's claims for service connection for left knee and right ankle disorders and remanded his claims for service connection for residuals of a hernia repair and for a right knee disorder.  In an August 2004 decision, the Board remanded the Veteran's claim for service connection for residuals of right hernia repair for further development.

The Veteran testified before the undersigned Veterans Law Judge during a Board hearing in April 2011 in Washington, D.C.  After the Board hearing, the Veteran submitted additional evidence, including more recent VA outpatient medical records with a signed waiver of initial RO consideration of this new evidence by his service representative.  The Board accepts this additional evidence for inclusion in the record.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2010).  

The issues of entitlement to a compensable rating for the residuals of status post right inguinal hernia repair, for the period from October 6, 2010, and for a TDIU claim are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  From the grant of service connection effective August 18, 1997 until October 5, 2010, the Veteran's residuals of status post right inguinal hernia repair were not manifested by evidence of postoperative recurrent inguinal hernia, readily reducible, and well supported by truss or belt.

2.  The evidence of record reveals that the Veteran's right inguinal hernia repair scar manifested pain and tenderness during the period on appeal.

3.  The Veteran's first and only claim for service connection for the residuals of status post right inguinal hernia repair was received at the RO on August 18, 1997.

4.  There is no communication from the Veteran or his representative prior to August 18, 1997, that constitutes a formal or informal claim for service connection for the residuals of status post right inguinal hernia repair.

5.  The Veteran's application to reopen his claims for service connection for right knee, left knee, and right ankle disorders was received at the RO on August 18, 1997.

6.  After the RO's June 1980 letter denial of the Veteran's effort to reopen claims of service connection for knee and right ankle disorders, there is no communication from the Veteran or his representative prior to August 18, 1997, that constitutes a formal or informal claim to reopen service connection for his right knee, left knee, and right ankle disorders.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for non-scar  residuals of status post right inguinal hernia repair, for the period from the grant of service connection effective August 18, 1997 until October 5, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.114, Diagnostic Code 7338 (2010).  

2.  The criteria for a separate 10 percent rating for a right inguinal hernia repair scar have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.118, Diagnostic Code 7804 (pre- and post-August 30, 2002 versions).

3.  The criteria for an effective date prior to August 18, 1997, for the grant of service connection for the residuals of status post right inguinal hernia repair have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.151, 3.155, 3.159, 3.400 (2010).

4.  The criteria for an effective date prior to August 18, 1997, for the grant of service connection for right knee chondromalacia patella have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.151, 3.155, 3.159, 3.400 (2010).

5.  The criteria for an effective date prior to August 18, 1997, for the grant of service connection for left knee chondromalacia patella have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.151, 3.155, 3.159, 3.400 (2010).

6.  The criteria for an effective date prior to August 18, 1997, for the grant of service connection for the residuals of a right ankle injury have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.151, 3.155, 3.159, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted by the United States Court of Appeals for Veterans Claims (the Court), have been fulfilled by information provided to the Veteran in letters from the RO dated in June 2003, August 2004, September 2006, and January 2009.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claims, and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009)).

Thereafter, the Veteran was granted service connection for residuals of status post right inguinal hernia repair and assigned an initial disability rating and effective date.  As this claim was more than substantiated in that it was proven, the purpose that the notice is intended to serve has been fulfilled and no additional notice is required for this claim.  Dingess, 19 Vet. App. at 490-91.  Pursuant to Dingess, an additional notice as to disability ratings and effective dates was provided in the correspondence dated in September 2006 and January 2009.  In addition, since the higher initial rating claim for the hernia disability is a "downstream" issue from that of service connection, notice pursuant to the original Court decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), was never required for this issue.  See VAOPGCPREC 8- 2003 (Dec. 22, 2003).

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  In view of the above, the Board finds that the notice requirements pertinent to the issues decided on appeal have been met.

The duty to assist also has been fulfilled as private and VA medical records relevant to this matter have been requested and obtained and the Veteran was provided with VA examinations.  The Board finds that the available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with these claims would not cause any prejudice to the appellant.

Increased Ratings - Laws and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The Court has held that a claim for a higher rating when placed in appellate status by disagreement with the original or initial rating award (service connection having been allowed, but not yet ultimately resolved), remains an "original claim" and is not a new claim for an increased rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the pendency of the appeal, a practice known as "staged" ratings.  Id. at 126.

It is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2010).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses are prohibited.  38 C.F.R. § 4.14 (2010).

As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  As a layperson the Veteran is only competent to report observable symptoms--not clinical findings which are applied to VA's Schedule for Rating Disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998).

When there is a question as to which of two evaluations to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 (2010).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence. 38 C.F.R. § 4.3 (2010).

Hernia

Historically, in a May 2006 rating decision the RO granted service connection for the residuals of status post right inguinal hernia repair and awarded an initial noncompensable (0 percent) disability rating, effective August 18, 1997, the date his claim for service connection for this disorder was received at VA.  In his September 2006 Notice of Disagreement, the Veteran essentially contends that he should be granted a compensable rating for his hernia disability.  

The Veteran's hernia disability is rated pursuant to Diagnostic Code 7338, which provides ratings for inguinal hernia.  A small inguinal hernia, reducible, or without true hernia protrusion, is rated noncompensable (0 percent) disabling.  An inguinal hernia that is not operated, but is remediable, is rated noncompensable (0 percent) disabling.  A postoperative recurrent inguinal hernia, readily reducible, and well supported by truss or belt is rated 10 percent disabling.  A small inguinal hernia, postoperative recurrent, or unoperated irremediable, not well supported by truss, or not readily reducible, is rated 30 percent disabling.  A large inguinal hernia, postoperative recurrent, not well supported under ordinary conditions and not readily reducible, when considered inoperable, is rated 60 percent disabling.  38 C.F.R. § 4.114, Diagnostic Code 7338 (2010).  

During a Board hearing in March 2001, when the Veteran's denial of service connection for his hernia disorder was on appeal, he testified that he did not then have a hernia so much as a "pulling like inside," and that he could not reach or stretch, but had to tiptoe because of pulling in the area of his hernia repair surgery (see transcript of March 6, 2001 Board hearing, pp. 7-10).

In a signed VA Form 21-4138 (Statement in Support of Claim) dated in July 2003, Dr. E.S., one of the Veteran's private physicians, stated that the Veteran presented with pain over the right inguinal area and that this finding had not changed since at least October 2001.  

In August 2003 the Veteran underwent a VA examination.  He complained of a lot of discomfort in the right inguinal region related to his right inguinal hernia which he claimed was limiting his activity and his ability to work.  On examination, the abdomen was found soft, mildly obese, with the Veteran experiencing discomfort in the right inguinal region.  The examiner assessed right inguinal discomfort and stated that the Veteran should be evaluated by Surgery to determine if scarring or entrapped hernia was the problem.  It also was noted that the Veteran had been instructed to see his primary care doctor and should have a colonoscopy performed due to his age and a complaint of bright red blood per rectum.  

The Veteran underwent a VA examination of the hernia in October 2003.  He complained of discomfort in the hernia repair surgical site that worsened with some mobility of his lower extremities.  He also complained of pain in the suprapubic area, right groin, and part of the left groin as well.  He voided without difficulty and without blood, although he referred pain on the right groin sometimes with intercourse or discomfort while urinating.  On examination, the Veteran was tender on palpation in the right groin and suprapubic area.  He also had pain on palpation in the left groin, a well-healed scar on his right groin from pre-service hernia repair surgery, and a questionable bulging when he had a Valsalva maneuver or coughing.  He had an approximately 1 cm. umbilical hernia that was not totally reducible and discomfort with pain, although it was noted that he was not complaining from that.  The examiner recommended a CT scan because he could not determine whether the Veteran's pain was coming directly from the hernia or from a motor vehicle accident.  

An October 2003 VA CT scan of the abdomen and pelvis showed no evidence of a hernia or right inguinal pathology.  Subsequent VA general surgery clinic treatment records noted that the Veteran was very apprehensive with nurses and staff, refused an examination by a resident in the clinic, and showed no evidence of organic disturbance that might be causing the chronic pain in the right groin area.  The possibility that a small hernia existed that had not been detected on the CT scan was not ruled out.  The Veteran was offered the possibility of surgical exploration and was to think about surgery.  

According to a January 2004 letter by Dr. E.S., the Veteran was told when he was seen in August 2003 at VA that he be evaluated for immediate right hernia repair immediately, that the Veteran was told he was totally disabled, and that the Veteran was unable to work until he saw a general surgeon.  Dr. E.S. also stated that it was his opinion that the Veteran needed a right hernia repair and that he had constant pain and irritation to this area.

The Veteran underwent a VA examination in September 2004.  On examination, the repair area of the right inguinal hernia showed a healed surgical scar that was tender on palpation.  The Veteran said that he experienced pain in the suprapubic area.  The VA examiner stated that he did not find any sign of any new hernias in either the right or left inguinal areas.  There were some small glands in both areas which the examiner stated were of no consequence at this time.  

In an October 2004 addendum to the September 2009 VA examination, the VA physician found that it was as likely as not that in service in 1970 an accident during basic training aggravated the right inguinal hernia area at the site of the previous surgery.  However, the VA physician also opined that he found it "very impossible to believe" that after 34 years the Veteran was still complaining of the very same pain in that area and in the suprapubic area which would have no relationship to the inguinal hernia repair that he had prior to service induction.

In April 2006 correspondence, Dr. E.S. noted that the Veteran continued to have pain with his right inguinal area and swelling was noted.  

In November 2006 correspondence, Dr. E.S. noted that a VA physician had failed to note a right inguinal hernia and that the doctor had read a CT scan as normal.  Dr. E.S. stated that the VA physician had noted that although he detected no hernia on examination possibly an exploration of the area could reveal the hernia to explain the Veteran's severe pain.  Dr. E.S. also explained that when he examined the Veteran's right groin area he honestly noted swelling and bulging over the right inguinal region.  Dr. E.S. further wrote that in his opinion he believed that a hernia was detected on the side.  

In a signed statement dated in February 2008, Dr. E.S. stated the Veteran would need follow-up with the right inguinal hernia because it was very painful and swollen.

According to a September 2009 VA outpatient record, the Veteran complained of a swelling right groin from a hernia and that he could not sleep at night because of the pain.  

Based on the evidence of record, the Board finds that a compensable disability rating is not warranted for the Veteran's service-connected status post right inguinal hernia repair, for the period from August 18, 1997 to October 5, 2010.  The medical evidence during this time period shows the Veteran's subjective complaints of pain at the site of the pre-service right hernia repair, but the sometimes conflicting evidence from private and VA medical sources of whether a current right inguinal hernia could even be detected at examination or on CT scan fails to establish a postoperative recurrent inguinal hernia, readily reducible and well supported by a truss or belt (for a 10 percent rating) or a small or large postoperative recurrent hernia that was not well supported by a truss or readily reducible (for higher ratings).  The evidence of record for this time period does show that any right inguinal hernia manifested during this time period was very small and could not be detected on a CT scan and was either reducible or without true hernia protrusion, which meets the regulatory criteria for a noncompensable rating under Diagnostic Code 7338.  

However, during the period covered by the adjudication of this Veteran's claim, Diagnostic Code 7804 provided a maximum 10 percent disability rating for superficial scars which are tender and painful on examination.  Revisions to the Rating Schedule for skin disabilities became effective on August 30, 2002, after the Veteran had filed his claim for service connection for his hernia disorder.  See 67 Fed. Reg. 49,590 (2002).  Diagnostic Code 7803 established a maximum 10 percent rating for superficial scars which are unstable.  Diagnostic Code 7802 established a maximum 10 percent rating for superficial scars in locations other than the head, face, or neck that do not cause limited motion and have an area of 144 square inches (929 square centimeters) or greater.  Diagnostic Code 7801 established a 10 percent rating for scars in locations other than the head, face, or neck that are deep or cause limited motion and have an area of 6 square inches (39 square centimeters) or greater.  

A superficial scar is defined as one not associated with underlying soft tissue damage.  See Note 2 following Diagnostic Codes 7802 and 7803 and Note 1 following Diagnostic Code 7804.  A deep scar is defined as one associated with underlying soft tissue damage.  See Note 2 following Diagnostic Code 7801.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  See Note 1 following Diagnostic Code 7803.  Scars in widely separated areas, such as on 2 or more extremities or on anterior and posterior surfaces of extremities of the trunk, are separately rated.  See Note 1 following Diagnostic Codes 7801 and 7802.

Revisions to the Rating Schedule for skin disabilities, specifically to those provisions relating to scars, again became effective on October 23, 2008, during the pendency of the Veteran's appeal.  See 73 Fed. Reg. 54,708 (2008).  However, these revisions are applicable only to claims received by VA on or after this date.  Therefore, they will not be discussed, as the Veteran's claim was received in August 1997.

The Board finds, based on the above evidence, that Diagnostic Code 7804 most accurately addresses the Veteran's right inguinal hernia repair scar during the entire period on appeal.  Pain and tenderness are the only residuals noted as a result of his hernia repair scar.  There is no evidence that this scar limits his ability to perform tasks or otherwise limits his ability to function.  Diagnostic Code 7805, both the pre- and post-August 30, 2002, versions, and post-August 30, 2002, Diagnostic Code 7801, therefore, are inapplicable.  Post-August 30, 2002 Diagnostic Code 7801 also is inapplicable because the evidence does not show that the Veteran's scar satisfies the definition of a deep scar.  Post-August 30, 2002 Diagnostic Code 7802 additionally is inapplicable because there is no objective evidence that the approximate area of the scar equals 144 square inches (929 square centimeters).  Finally, post-August 30, 2002 Diagnostic Code 7803 is inapplicable because the evidence does not reveal that the Veteran's scar satisfies the definition of an unstable scar.

Under both the pre-August 30, 2002 and post-August 30, 2002 versions of Diagnostic Code 7804, the Board further finds that the Veteran is entitled to a separate rating of 10 percent for his residual scar from his right inguinal hernia repair disability.  This scar, although found to be well healed such that a diagnosis of any disorder or residuals thereof was not warranted, nevertheless was reported as healed and tender on palpation in the September 2004 VA examination.  Medical evidence cited above acknowledges the Veteran's subjective pain, tenderness and discomfort as residuals of his status post right inguinal hernia repair that do not support an increase under Diagnostic Code 7338.  

The Board also notes that the Veteran is competent to identify symptoms such as pain and tenderness because he personally experiences them.  Jandreau, 492 F.3d at 1372; Barr, 21 Vet. App. at 303.  He further is credible in identifying these symptoms, as there is no reason to doubt him.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that a showing of interest, bias, and inconsistent statements generally are the factors used to evaluate credibility).  For these reasons, the evidence favors a separate 10 percent rating for the right inguinal hernia repair scar regardless of the fact that the evidence of pain and/or tenderness is somewhat subjective in nature.  Thus, entitlement to an initial rating of 10 percent for the Veteran's scar arising from his right inguinal hernia repair is granted.  As an initial rating, this entitlement covers the entire period on appeal.  Staged ratings, therefore, are inappropriate.

The Veteran is competent to report his symptoms relating to the residuals of his right inguinal hernia repair.  The Board is aware of the Veteran's assertions as to the severity of this service-connected disorder.  However, his contentions do not support his claim for a compensable rating for his underlying disability, except to the extent that the Board has recognized a separate rating is warranted for the right hernia repair scar.  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Despite the Veteran's evidence as to the observable symptoms of his disability, such as pain and swelling, the objective evidence before the Board shows that those manifestations do not satisfy the diagnostic criteria for an initial compensable rating for an inguinal hernia under Diagnostic Code 7338.  As a result, his assertions do not constitute evidence that this disability warrants an increased rating for the time period under discussion.

To the extent that the Veteran has asserted that he warrants a higher rating for this disorder, the Board finds that the preponderance of the evidence for the period between the grant of service connection on August 18, 1997 until October 5, 2010, does not support his contentions.  The Board is responsible for weighing all of the evidence and finds that the preponderance of the evidence is against an initial compensable rating for the residuals of status post right inguinal hernia repair.  There is no reasonable doubt to be resolved.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Board will consider whether, under Fenderson v. West, 12 Vet. App. 119 (1999), a staged rating is appropriate for the period since October 6, 2010, in the remand that follows below.  Given that the Board is also remanding the issue of a TDIU, it need not consider here whether the disability picture for the Veteran's residuals of status post right inguinal hernia repair currently warrants referral for extraschedular consideration.

Earlier Effective Date - Laws and Regulations 

VA law provides that the effective date for an award of disability compensation based on an original claim for direct service connection, if the claim is received within one year after separation from service, shall be the day following separation from active service or the date entitlement arose; otherwise, and for reopened claims, it shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.400.

Any communication or action, indicating an intent to apply for one or more benefits under laws administered by VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  See 38 C.F.R. § 3.155(a).

The Court has held that the failure to consider evidence which may be construed as an earlier application or claim, formal or informal, that would have entitled the claimant to an earlier effective date is remandable error.  See Lalonde v. West, 7 Vet. App. 537, 380 (1999); see also 38 U.S.C.A. § 7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 (1992).  The Court has held, however, that the Board is not required to conjure up issues that were not raised by an appellant.  See Brannon v. West, 12 Vet. App. 32 (1998).

Under VA laws and regulations, a specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.151(a).  VA regulations also provide that the terms "claim" and "application" mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).  Generally, the date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

Procedural History for Earlier Effective Date Claims

The Veteran was discharged from his first period of active service in November 1970.  The RO denied claims for service connection for injury to knee, ankle and back in a December 1970 rating decision.  Though notified of the denial in December 1970 correspondence from the RO, the Veteran did not appeal this decision which then became final.  38 C.F.R. § 7105.

Subsequently, in October 1972, the Veteran sought to reopen claims for service connection for left knee and right ankle disorders.  The RO denied these claims in a December 1972 rating decision, and the Veteran appealed.  Subsequently, the Board, in an August 1973 decision, also denied service connection for left knee and right ankle disorders.  

In March 1977, the Veteran sought to reopen his claim for service connection for a left knee disorder and asked what kind of evidence was needed to reopen his claim.  The RO responded in correspondence dated in April 1977.  In May 1980, the Veteran filed to reopen claims for service connection for left knee and right ankle disorders, which the RO denied in June 1980 correspondence because the submitted evidence was not new and material.  The Veteran did not appeal this determination.  

Subsequently, in August 1997 the Veteran filed claims for service connection for a hernia condition, for both knees, and for a right ankle condition.  

In a May 1999 rating decision, the RO denied there was new and material evidence submitted with which to reopen claims for service connection for right and left knee disorders and for residuals of a right ankle injury and also denied service connection for an inguinal hernia.  The Veteran appealed this denial.  In a May 2001 decision, the Board reopened the Veteran's claims for service connection left knee and right ankle disorders because he had submitted several nexus opinions provided by one of his private physicians, Dr. E.S., which linked his current left knee and right ankle disorders to basic training in 1970.  Those two reopened claims, and his claims for service connection for a hernia and for a right knee disorder, were all remanded for further development.

In a December 2003 rating decision, the RO granted service connection for chondromalacia patella of both the left and the right knee and for residuals of an injury to the right ankle.  All were effective as of August 18, 1997, the date of receipt of the Veteran's current claim to reopen.

In an August 2004 Board decision, service connection for residuals of the Veteran's right hernia repair was remanded for further development, to include a VA examination to determine whether the Veteran had any current postoperative residuals of right inguinal hernia repair that were due to, or had been aggravated by, an incident or injury during basic training.  Subsequently, the September 2004 VA examiner found, as reported in an October 2004 addendum to the examination report, that it was as likely as not that a traumatic incident during basic training when the Veteran fell into a pothole had aggravated the right inguinal hernia area at the site of the pre-service surgery.

In a May 2006 rating decision, the RO granted service connection for the residuals of status post right inguinal hernia repair and awarded an initial noncompensable disability rating, effective August 18, 1997, the date the Veteran's claim for service connection for a hernia condition was received at VA.  

Hernia

The Board has considered the Veteran's contentions, but finds that his claim for an effective date earlier than August 18, 1997, for the grant of service connection for the residuals of status post right inguinal hernia repair must be denied as a matter of law.  Even though service treatment records in 1970 showed the Veteran had undergone a hernia operation in January 1970 before enlistment, and the enlistment examination showed that he was asymptomatic now, a November 1970 treatment record showed that he complained of pain in the right hernia area after a basic training accident when he fell into a pothole.  However, there are no medical records in the voluminous claims file that show it was as likely as not that this traumatic incident caused an aggravation of the Veteran's preexisting right inguinal hernia repair until the September 2004 VA examination and October 2004 addendum.  Proof of aggravation is a requirement for granting service connection for a preexisting medical condition.  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

In order to be entitled to an effective date prior to August 18, 1997 for the grant of service connection for residuals of status post right inguinal hernia repair the evidence must show that the Veteran submitted a claim, either formal or informal, for that benefit prior to that date.  During his Board hearing, the Veteran testified that he filed his claim for service connection for the residuals from his right hernia repair within a year of discharge and that he filed it in 1970 (see Board hearing transcript at pp. 5-6), but the Board's review of the claims file shows that during the 1970s the Veteran filed claims for service connection for disorders other than residuals related to his right hernia repair.  There is no record that the Veteran filed any claim, formal or informal, for service connection for residuals related to his right hernia disorder until August 18, 1997.  

As discussed above, the effective date for an award of disability compensation based on an original claim for direct service connection, if the claim is received within one year after separation from service, shall be the day following separation from active service or the date entitlement arose; otherwise it shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.400.  In this case, the Veteran never filed a claim for service connection for his hernia disorder within one year after separation from active duty.  His claim for service connection for the residuals of his right hernia repair was received by the RO on August 18, 1997.  Entitlement for the benefit arose on September 8, 2004, the date of the VA examination which provided the necessary nexus opinion.

To the extent that the Veteran was treated for his hernia disorder prior to the effective date assigned, the Board notes that the date of a treatment record does not constitute an informal claim when service connection has not yet been established.  See 38 C.F.R. § 3.157; Lalonde v. West, 12 Vet. App. 377 (1999).  Prior to August 18, 1997, the Board notes that there were no informal claims expressing an intent to claim service connection for his hernia disorder in accordance with 38 C.F.R. § 3.155 [the regulation on informal claims].  Therefore, the Veteran's claim for an effective date earlier than August 18, 1997, for the grant of service connection for residuals of status post right inguinal hernia repair must be denied.

Knees and Right Ankle

The Board has considered the Veteran's contentions, but finds that his claims for an effective date earlier than August 18, 1997, for the grants of service connection for right and left knee chondromalacia patella and for the residuals of a right ankle injury must be denied as a matter of law.  Even though service treatment records in 1970 showed treatment for pain in both knees and the right ankle after a basic training accident when the Veteran fell into a pothole, a November 1970 Medical Board determined early separation from service was warranted for bilateral chondromalacia patella with pain and swelling, which they found pre-existed entry into active duty.  However, there are no medical records in the voluminous claims file that show that it was as likely as not that any current residuals of a right ankle injury were related to service, or that any preexisting knee disorder was aggravated in service or had been incurred in service.  Proof of a possible misdiagnosis of the knee disorder and that a medical nexus existed between the Veteran's current knee disorders and service, and between his current right ankle disorder and service, were not established and submitted to VA until Dr. E.S.,  Dr. J.M.C., and Dr. E.N.L., the Veteran's private physicians, began submitting private nexus opinions beginning in March 1998.  

In order to be entitled to an effective date prior to August 18, 1997 for the grant of service connection for his knee and right ankle disabilities the evidence must show that the Veteran submitted a claim, either formal or informal, for these benefits prior to that date.  The RO denied the Veteran's original claim for service connection for a knee and ankle injury in December 1970.  As noted above, the Veteran did not appeal that decision and it became final.  Likewise, his effort to reopen his claim for service connection for left knee and right ankle disorders was denied in an October 1972 RO rating decision, which was subsequently affirmed by the Board in an August 1973 decision.  In March 1977, the Veteran sought to reopen his claim for service connection for a left knee disorder, which the RO denied in April 1977.  In May 1980, the Veteran filed to reopen claims for service connection for left knee and right ankle disorders, which the RO denied in June 1980 correspondence.  The Veteran did not appeal these denials.  

As these claims for service connection and claims to reopen have been decided and have become final, they are no longer the appropriate point from which to determine the effective date of an award.  See also Washington v. Gober, 10 Vet. App. 391, 393 (1997) ("The fact that the appellant had previously submitted claim applications, which had been denied, is not relevant to the assignment of an effective date based on a current application."); Wright v. Gober, 10 Vet. App. 343, 346-47 (1997) (holding that an application that had been previously denied could not preserve an effective date for a later grant of benefits based on a new application).

As discussed above, the effective date for a claim to reopen after final disallowance is the date of the claim to reopen or the date entitlement arose, whichever is later.  In this case, the Veteran's claims to reopen service connection for bilateral knee disorders and for the residuals of a right ankle injury were received by the RO on August 18, 1997.  Entitlement for these benefits arose from the correspondence and medical opinions of the Veteran's private physicians, beginning in approximately March 1998, which provided the necessary nexus opinions for these three disabilities; however, those opinions were not received by the RO until after the Veteran filed his claim to reopen on August 18, 1997.

To the extent that the Veteran was treated for his knee and right ankle disorders prior to the effective date assigned, the Board notes that the date of a treatment record does not constitute an informal claim when service connection has not yet been established.  See 38 C.F.R. § 3.157; Lalonde v. West, 12 Vet. App. 377 (1999).  Prior to August 18, 1997, the Board notes that there were no informal claims expressing an intent to claim service connection for his knee and right ankle disorders in accordance with 38 C.F.R. § 3.155 [the regulation on informal claims].  

Since the RO's denial of the Veteran's effort to reopen his service connection claims in June 1980, a review of the claims file does not reflect that any communication prior to August 18, 1997, can be construed as a formal or informal claim for service connection for his knee or right ankle disorders.  In the present case, the RO has granted benefits as of the date of receipt of the Veteran's later successful petition to reopen his claims for service connection.  As noted above, the effective date for a claim to reopen after final disallowance is the date of the claim to reopen or the date entitlement arose, whichever is later.  Therefore, the Veteran's claim for an effective date earlier than August 18, 1997, for the grant of service connection for residuals of status post right inguinal hernia repair must be denied.

Conclusion: Earlier Effective Date Claims

In this case, there simply is no legal authority for the Board to assign earlier effective dates.  While the Board sympathizes with the Veteran's position, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  It has been observed that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 433 (1992).  Accordingly, the claims for effective dates earlier than August 18, 1997, for the grants of service connection for residuals of status post right inguinal hernia repair, for right and left knee chondromalacia patella, and for the residuals of a right ankle injury, are denied.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.


ORDER

Entitlement to a compensable rating for non-scar residuals of status post right inguinal hernia repair, for the period from August 18, 1997 to October 5, 2010, is denied.

Entitlement to a separate 10 percent rating for a right inguinal hernia repair scar is granted, subject to the laws and regulations governing monetary awards.

Entitlement to an effective date earlier than August 18, 1997, for the grant of service connection for residuals of status post right inguinal hernia repair is denied.

Entitlement to an effective date earlier than August 18, 1997, for the grant of service connection for right knee chondromalacia patella is denied.

Entitlement to an effective date earlier than August 18, 1997, for the grant of service connection for left knee chondromalacia patella is denied.

Entitlement to an effective date earlier than August 18, 1997, for the grant of service connection for residuals of a right ankle injury is denied.


REMAND

Unfortunately, a remand of the Veteran's claim for a compensable rating for his service-connected residuals of status post right inguinal hernia repair, for the period since October 6, 2010, and for his TDIU claim is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

Concerning a possible staged rating for the Veteran's claim for a higher rating for his hernia repair disability, the Board notes that the Veteran was seen at a VA facility on October 6, 2010, for groin pain and was referred to the Pain Clinic.  The VA resident physician's assessment noted that the Veteran's chronic inguinal pain was possibly a result of lymphatic drainage problems, apparently from his history of in-service trauma.

During his Board hearing in April 201l, the Veteran testified that his hernia symptoms had worsened, that a VA doctor had told him about two months before that he needed surgery, that his hernia popped out, that it was popped out at the time of the Board hearing and was painful, and that the repair surgery had not been scheduled yet (see transcript at pp. 8-12).  His representative said that he would try and obtain those more recent VA medical records related to the surgery question, but records associated with the claims file since the hearing only cover VA treatments and visits up to October 2010.  In addition, the Veteran's representative has requested a current VA examination.  

In light of the assertions of the Veteran and his representative as to the increased severity of his hernia repair disability since his last examination almost seven years ago in 2004, the Board finds that an additional examination is warranted.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  VA must obtain a new medical examination where, as here, the evidence indicates that the Veteran's disability has worsened since the last medical examination and where such examination may be too remote in time to portray the current nature, extent, and severity of the disability on appeal.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  The Board, therefore, has no discretion and must remand this matter so that the RO/AMC can schedule another VA examination to acquire an assessment of the current nature and severity of the Veteran's residuals of his status post right inguinal hernia repair disability.

Regarding the TDIU claim, the Board notes that although the Veteran does not currently meet the schedular criteria for a TDIU, he has been unemployed for several years and that to date no unemployability determination of the Veteran has been made by either a VA examination or social and industrial survey.

Moreover, Dr. E.S., one of the Veteran's private physicians, stated in correspondence received in June 2008 and March 2009 that the Veteran's service-connected disabilities were the cause of his unemployability.  Dr. E.S. acknowledged the Veteran had several nonservice-connected disorders, including cervical and lumbar spine disorders, as well as a median nerve condition, psychological problems and a work-related carpal tunnel disorder.  Dr. E.S. stated that the Veteran's work-related injuries were "secondary total disabilities," but did not explain exactly what this meant or why the Veteran's service-connected disabilities were more responsible for an inability to engage in gainful employment than his nonservice-connected disabilities.  

The Board notes that the Veteran's TDIU claim is inextricably intertwined with the issue of a higher rating for his service-connected hernia repair disability.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  

Therefore, on remand, once the rating issue has been adjudicated, the RO/AMC shall take such additional development action as it deems proper with respect to the TDIU claim, including the conduct of any appropriate VA employability examinations and/or social and industrial survey, and consideration of submission of the claim to the Under Secretary for Benefits or Director of Compensation and Pension Service for extraschedular consideration, if appropriate.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the Veteran and his representative and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, who treated the Veteran for any residuals of his status post right inguinal hernia repair and whose records are not found within the claims file.  Of particular interest are any outstanding records of evaluation and/or treatment from the Miami VAMC, for the period from October 2010 to the present.  After the Veteran has signed the appropriate releases, those records not already associated with the claims folder should be obtained and associated with the claims folder.

2.  Thereafter, the RO/AMC shall arrange for the Veteran to undergo an appropriate VA examination to determine the current nature, extent, and severity of his residuals of status post right inguinal hernia repair disability.  The claims file shall be made available to and reviewed by the examiner.  The examiner shall note such review, as well as identify and discuss important medical and lay evidence gleaned therefrom, in an examination report.  The examiner then shall describe and discuss the evidence of all relevant symptomatology for rating inguinal hernias, and any scarring that resulted.  All tests, studies, or evaluations deemed necessary shall then be performed.  All findings shall be reported in detail.  The rationale for any opinions expressed shall be provided in the examination report.

3.  The RO/AMC will then review the Veteran's claims file and shall take such additional development action as it deems proper with respect to the claim for a TDIU, including the conduct of any appropriate VA employability examinations and/or social and industrial surveys, and consideration of submission of the claim to the Under Secretary for Benefits or Director of Compensation and Pension Service for extraschedular consideration, if appropriate.

4.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


